Title: To Thomas Jefferson from Robert Brent, 6 August 1805
From: Brent, Robert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     City of Washington August 6th 1805
                  
                  At a meeting in the Capitol this day of the Board of Trustees of the Public Schools established by an act of the Corporation of this City, you were unanimously appointed president of the Board; and it is with peculiar Satisfaction that I fulfil the Instructions of the meeting in communicating this circumstance to you 
                  I have the honor to be with respect & Esteem Dear Sir Your Obt Servt
                  
                     Robert Brent Chairman
                  
               